261 Pa. Super. 90 (1978)
395 A.2d 957
C.A. DeLEO, M.D., Appellant,
v.
Robert W. MUNLEY, Esq. and Jerome L. Cohen, Esq.
Superior Court of Pennsylvania.
Argued December 4, 1978.
Decided December 14, 1978.
Linda S. Lichtman, Harrisburg, for appellant.
David C. Smith, Philadelphia, for appellee, Munley.
Joseph L. Mullaney, Scranton, for appellee, Cohen.
Before CERCONE, HESTER and HOFFMAN, JJ.

OPINION
PER CURIAM:
The court below dismissed appellant's complaint for failure to state a cause of action in malicious use of civil process *91 because the complaint failed to allege that appellant was arrested or his property seized in defending appellee's medical malpractice suit brought against him. Appellant now contends that arrest of the person or seizure of his property is not an essential element in the tort of malicious use of civil process. This contention is without merit, as we have just recently decided otherwise in Garcia v. Wall & Ochs, Inc., 256 Pa.Super. 74, 389 A.2d 607 (1978).
Order affirmed.